 

Exhibit 10.3

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into effective as of November 15, 2010, by and between PLAINSCAPITAL
CORPORATION, a Texas corporation (the “Company”), on behalf of itself and all of
its subsidiaries (collectively “Employer”) and JAMES HUFFINES (“Executive”) for
purposes of amending that certain Employment Agreement dated as of January 1,
2009, by and between the Company and Executive, as previously amended by that
certain First Amendment to Employment Agreement dated as of March 2, 2009 (the
“Agreement”). Terms used in this Amendment with initial capital letters that are
not otherwise defined herein shall have the meanings ascribed to such terms in
the Agreement.

WHEREAS, pursuant to the authority granted by Section 2 of the Agreement, the
Company desires to expand Executive’s duties such that effective November 15,
2010, Executive shall serve as the President and Chief Operating Officer of the
Company and Executive desires to consent to such change in duties; and

WHEREAS, pursuant to the authority granted by Section 3(a) of the Agreement,
effective November 15, 2010, the Company desires to adjust Executive’s base
salary, so that the base compensation Executive receives for his performance of
services as President and Chief Operating Officer is comparable and consistent
with the base compensation paid to similarly-situated employees at the financial
institutions within the Company’s peer group.

NOW, THEREFORE, in consideration of the mutual promises, conditions and
covenants contained herein and in the Agreement, and other good and valuable
consideration, the adequacy of which is hereby acknowledged, the parties agree
as follows:

1. Effective November 15, 2010, Section 2 of the Agreement is amended by
replacing all references to “Senior Executive Vice President and President of
PlainsCapital Securities and Assets” and “Central and South Texas Region
Chairman” with “President and Chief Operating Officer”.

2. Effective November 15, 2010, Section 3(a) of the Agreement is amended by
replacing “Three Hundred Ten Thousand Dollars (“$310,000”)” with “Six Hundred
Fifty Thousand Dollars (“$650,000”)”.

3. Except as specifically amended, altered, modified and changed by this
Amendment and the First Amendment to Employment Agreement dated as of March 2,
2009, the Agreement remains in full force and effect as originally written.

[Signature Page Follows]



--------------------------------------------------------------------------------

 

JAMES HUFFINES Executive:  

/s/ James Huffines

Date:  

November 12, 2010

PLAINS CAPITAL CORPORATION By:  

/s/ Alan B. White

Its:  

Chairman and Chief Executive Officer

Date:  

November 12, 2010

 

2